Hon. Thomas J. Young County Attorney, Orleans County
This is in response to your request for an opinion as to whether a village may enter into a contract with a county whereby the sheriff would provide a police telephone dispatch service on behalf of the police department of such village. Your letter adds that the village will compensate the county the cost of providing such service.
Section 8-800 of the Village Law, which authorizes villages to establish police departments, provides, in relevant part:
"§ 8-800 Police departments
  "The board of trustees of a village may, by resolution, establish a police department in such village and appoint such personnel as may be needed, and fix their compensation. * * *"
Provision for a village police communications system is included in the authority granted by Village Law, § 8-800. Similarly, the county sheriff, through his general grant of power (County Law, §650), may operate a communications system as an inherent part of his law-enforcement operation.
County Law, § 650, provides:
  "The sheriff shall perform the duties prescribed by law as an officer of the court and conservator of the peace within the county. He shall perform such additional and related duties as may be prescribed by law and directed by the board of supervisors."
(Emphasis supplied.)
This provision would require that the county sheriff follow the directions of the county board of supervisors concerning the use of the communications facilities of the county sheriff for providing a police telephone dispatch service to the police department of a village.
Statutory authority for a county and a village to contract with each other for the provision of police telephone dispatch service is found in General Municipal Law, § 119-o, which provides, in relevant part:
  "§ 119-o. Performance of municipal cooperative activities; alternative powers. -1. In addition to any other general or special powers vested in municipal corporations and districts for the performance of their respective functions, powers or duties on an individual, cooperative, joint or contract basis,  municipal corporations and districts shall have power to enter into, amend, cancel and terminate agreements for the performance among themselves or one for the other of their respective functions, powers and duties on a cooperative or contract basis or for the provision of a joint service water, sewage or drainage project. Any agreement entered in to hereunder shall be approved by each participating municipal corporation or district by a majority vote of the voting strength of its governing body. * * *" (Emphasis supplied.)
See also, 1974 Atty Gen [Inf Opns] 158.
Accordingly, it is our opinion that the County of Orleans may enter into a contract with a village, whereby the county sheriff would provide a police telephone dispatch service to the police department of the village, in return for which the county would be compensated.